Case:19-10142-SDB Doc#:49 Filed:05/27/20 Entered:05/27/20 13:45:48   Page:1 of 4
Case:19-10142-SDB Doc#:49 Filed:05/27/20 Entered:05/27/20 13:45:48   Page:2 of 4
Case:19-10142-SDB Doc#:49 Filed:05/27/20 Entered:05/27/20 13:45:48   Page:3 of 4
Case:19-10142-SDB Doc#:49 Filed:05/27/20 Entered:05/27/20 13:45:48                     Page:4 of 4



                                CERTIFICATE OF SERVICE

          This is to certify that I have served the following parties in this matter with a copy
   of the within and foregoing by, unless otherwise noted, depositing a true and correct
   copy in the U.S. Mail with sufficient postage affixed thereto and properly addressed as
   follows:

   Huon Le, Esq.
   Chapter 13 Trustee
   Via Electronic Notice

   D. Clay Ward, Esq.
   Attorney for Debtors
   Via Electronic Notice

   LaLand Riggs
   3505 Potomac Drive
   Augusta, GA 30906

   Waralene D. Currie
   3505 Potomac Drive
   Augusta, GA 30906
                  th
          This 27 day of May, 2020.

                                                         /s/ Marc E. Ripps
                                                         Marc E. Ripps
                                                         Georgia Bar No. 606515
   P. O. Box 923533
   Norcross, GA 30010-3533
   (770) 448-5377
   Email: meratl@aol.com
